            Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 1 of 18




 1                                                           HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   DEVITTA BRISCOE, individually, and as
     executor of the Estate of Che Andre Taylor;
 9   JOYCE DORSEY, individually; CHE
     ANDRE TAYLOR, JR., individually; and               NO. 2:18-cv-00262-TSZ
10   SARAH SETTLES on behalf of her minor
     child, CHE’LYNN MARIE TAYLOR, and                  DEFENDANTS’ MOTION TO
11   DEMEKA GREEN for the Estate of Brenda              EXCLUDE OPINIONS OF GREGORY
     Taylor,                                            GILBERTSON
12                                 Plaintiffs,
                                                        Noted for Consideration: April 24, 2020
13   v.

14   CITY OF SEATTLE; MICHAEL
     SPAULDING and “JANE DOE”
15   SPAULDING, and their marital community
     composed thereof; SCOTT MILLER and
16   “JANE DOE” MILLER, and their marital
     community composed thereof; TIMOTHY
17   BARNES and “JANE DOE” BARNES, and
     their marital community composed thereof; and
18   AUDI ACUESTA and “JANE DOE”
     ACUESTA, and their marital community
19   composed thereof,

20                                Defendants.

21
           Defendants City of Seattle, Michael Spaulding, Scott Miller, Timothy Barnes, and Audi

     DEFENDANTS’ MOTION TO EXCLUDE
     OPINIONS OF GREGORY GILBERTSON - 1                    CHRISTIE LAW GROUP, PLLC
     (2:18-cv-00262-TSZ)                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                                 SEATTLE, WA 98109
                                                                    206-957-9669
               Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 2 of 18




 1   Acuesta submit the following motion to exclude the opinions and testimony of plaintiffs’ expert

 2   witness, Professor Gregory Gilbertson.

 3                                       I. RELIEF REQUESTED

 4            Defendants respectfully request that the Court exclude Prof. Gilbertson’s opinions,

 5   because they do not satisfy the requirements of Fed. R. Evid. 702. The Court should exercise its

 6   gatekeeper function here, because Prof. Gilbertson’s anticipated testimony lacks foundation,

 7   invades the province of the jury, constitutes legal opinions, and is not relevant.

 8                                    II. STATEMENT OF FACTS

 9            Plaintiffs bring this lawsuit alleging defendants unlawfully seized Che Taylor and then

10   used excessive force when they shot him. (Dkt. #64.) The material facts pertinent to this motion

11   are set forth in Defendants’ Motion for Summary Judgment, and those facts are incorporated by

12   this reference. (Dkt. #73.) On December 6, 2019, the parties disclosed their Rule 26(a)(2) expert

13   witnesses. (Declaration of Thomas P. Miller, ¶ 3.) Plaintiffs disclosed police practices expert,

14   Prof. Gregory Gilbertson. (Id., Ex. A.) Prof. Gilbertson is not rendering any opinions with

15   respect to the sufficiency of the training at the Seattle Police Department. (Id.; March 25, 2020,

16   Deposition of Gregory Gilbertson, 6:25-7:4.1) Prof. Gilbertson is not a psychologist; he is not a

17   body language expert; he is not a reconstruction expert; and he has no expertise in firearms

18   forensics. (March 16, Deposition of Gregory Gilbertson, 16:6-17:22.2) Additionally, Prof.

19
     1
20     Excerpts from the March 25, 2020 Deposition of Gregory Gilbertson are attached as Exhibit B
     to the Declaration of Thomas P. Miller.
     2
21     Excerpts from the March 16, 2020 Deposition of Gregory Gilbertson are attached as Exhibit C
     to the Declaration of Thomas P. Miller.
         DEFENDANTS’ MOTION TO EXCLUDE
         OPINIONS OF GREGORY GILBERTSON - 2                      CHRISTIE LAW GROUP, PLLC
         (2:18-cv-00262-TSZ)                                    2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
                  Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 3 of 18




 1   Gilbertson is not an expert with respect to video interpretation. (March 25 Dep., 73:12-20.)

 2   Prof. Gilbertson was a police officer in the Atlanta area from 1988 to 1996. (Miller Decl. Ex. A

 3   at p. 2, ¶ 9.) Prof. Gilbertson intends to offer a slew of opinions at trial, none of which are

 4   admissible. For the convenience of the Court, Defendants have appended to this motion a table

 5   that sets forth Prof. Gilbertson’s opinions and the various bases for their exclusion. (Appendix

 6   A.)

 7            Undersigned counsel deposed Prof. Gilbertson in another officer-involved shooting case.

 8   In that matter, Prof. Gilbertson testified about his background and qualifications as follows:

 9            •    He is not a commissioned law enforcement officer in Washington;

10            •    He has never attended any training classes at the Washington State Criminal Justice

11                 Training Commission;

12            •    The last time he had any police powers was just before he retired in 1996;

13            •    In his eight-year law enforcement career, he was never involved in a situation where

14                 he or another officer had to use deadly force with a firearm;

15            •    He has never trained a police officer within the territorial United States;
16            •    He has never trained officers on use of force or defensive tactics;
17            •    During his stints in Iraq and Afghanistan, Prof. Gilbertson did not actually conduct
18                 any training of the police cadets. He reviewed the curricula for the trainings.
19   (February 17, 2017 Deposition of Gregory Gilbertson, 19:17-21:12; 26:21-29:14.3)
20
     3
      Excerpts from the February 17, 2017 Deposition of Gregory Gilbertson in the matter of Jose
21   German v. Chris Roberts, USDC for WDWA Cause No. 3:15-cv-05237 are attached as Exhibit
     D to the Declaration of Thomas P. Miller.
         DEFENDANTS’ MOTION TO EXCLUDE
         OPINIONS OF GREGORY GILBERTSON - 3                         CHRISTIE LAW GROUP, PLLC
         (2:18-cv-00262-TSZ)                                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                          SEATTLE, WA 98109
                                                                             206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 4 of 18




 1                                     III. ISSUE PRESENTED

 2          Given the requirements of Fed. R. Evid. 702, should the Court should exclude Prof.

 3   Gilbertson’s testimony, because his opinions lack foundation, are not the product of reliable

 4   principles and methods, invade the province of the jury, and contain impermissible legal

 5   conclusions.

 6                                 IV. EVIDENCE RELIED UPON

 7          Defendants rely upon the pleadings already on record, as well as the Declaration of

 8   Thomas P. Miller with exhibits, filed herewith.

 9                             V. ARGUMENT AND AUTHORITIES

10   A.     Federal Rule of Evidence 702 Standard.

11          The admissibility of expert testimony is governed by Federal Rule of Evidence 702,

12   which requires that expert testimony be both relevant and reliable, with the trial judge serving as

13   a gatekeeper to ensure a proffered expert’s testimony meets both requirements.           Estate of

14   Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014); Daubert v. Merrell Dow

15   Pharms., 509 U.S. 579, 591 (1993). The proponent of the expert testimony bears the burden of

16   proving the foundational requirements of Rule 702 by a preponderance of the evidence, and

17   courts are to use special care in determining whether expert testimony is admissible, because

18   “[e]xpert evidence can be both powerful and quite misleading because of the difficulty in

19   evaluating it.” Daubert, 509 U.S. at 592 (1993) (internal citations omitted); Kumho Tire Co.,

20   Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).

21          Relevancy “requires that the evidence … logically advance a material aspect of the

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 4                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 5 of 18




 1   party’s case.”   Estate of Barabin, 740 F.3d at 463 (internal citations omitted).        A court’s

 2   determination of relevance must also consider the applicable substantive standard of proof.

 3   Schudel v. Ge. Elec. Co., 120 F.3d 991, 996 (9th Cir. 1997) (citing Daubert II, 43 F.3d at 1320),

 4   abrogated on other grounds by Weisgram v. Marley Co., 528 U.S. 440 (2000). Therefore, when

 5   the standard of proof is a preponderance of the evidence, which requires the plaintiff to prove his

 6   or her claims on a more probable than not basis, testimony suggesting only that something could

 7   possibly have happened is irrelevant and inadmissible. Tortu v. Las Vegas Metro. Police Dep’t,

 8   556 F.3d 1075, 1084 (9th Cir. 2009); U.S. v Wong, 2 F.3d 927, 935-36 (9th Cir. 1993); Schudel,

 9   120 F.3d at 996; Dasho v. City of Fed. Way, 101 F. Supp. 3d 1025, 1035 (W.D. Wash. 2015).

10          In assessing reliability, courts look to “whether an expert’s testimony has a ‘reliable basis

11   in the knowledge and experience of the relevant discipline.’” Estate of Barabin, 740 F.3d at 463

12   (quoting Kumho Tire Co., Ltd., 526 U.S. at 149 (internal citations omitted). In determining

13   reliability, the court must rule not on the correctness of the expert’s conclusions but on the

14   soundness of the methodology and the analytical connection between the data, the methodology,

15   and the expert’s conclusions. Estate of Barabin, 740 F.3d at 463; Primiano v. Cook, 598 F.3d

16   558, 564 (9th Cir. 2010). For a multitude of reasons, Prof. Gilbertson’s “opinions” do not meet

17   these standards, as he disregards undisputed evidence and cannot support his opinions with

18   anything but his own “training and experience’ as a police officer. That short-lived training and

19   experience ended in 1996.

20   B.     Prof. Gilbertson’s Opinions Lacks Foundation and Reliable Methodology.

21          Prof. Gilbertson’s report is replete with opinions that lack foundation, are irrelevant and

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 5                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 6 of 18




 1   not the product of reliable methodology. For example, under the guise of expert opinion, Prof.

 2   Gilbertson “takes exception to” a number of facts to which the officers unequivocally testified

 3   and which no witness refutes. He disregards undisputed testimony that Officer Miller saw a gun

 4   on Taylor’s right hip when he exited his car a little over an hour before the shooting, and that the

 5   officers saw Taylor reach for that gun with his right arm as they moved in to arrest him. In the

 6   face of this testimony, Prof. Gilbertson, weighing in on the officers’ credibility and telling the

 7   jury how to view the evidence, opines that there is no physical evidence that proves Taylor was

 8   in physical possession of the gun. He gives this opinion despite photographs of the gun and

 9   holster and unrefuted witness reports that Taylor had a gun. He also strongly implies that the

10   holster found on Taylor could have been planted there, an opinion that clearly exceeds the

11   bounds of permissible testimony. In so opining, Prof. Gilbertson ignores testimonial evidence,

12   opines on the credibility of the officers, speaks in terms of possibility, not probability, and

13   concludes that Taylor was not armed when he was shot. This is not expert testimony based upon

14   a reliable methodology; this is Prof. Gilbertson standing in the shoes of a jury and drawing his

15   own conclusions.

16          Prof. Gilbertson also lacks foundation and expertise to opine on the officers’ purported

17   failure to carry less lethal tools. Prof. Gilbertson has never deployed a Taser, received Taser

18   training, or seen a Taser deployed in real life. (March 25 Dep., 73:21-76:3.) He also has never

19   used or seen a 40 mm less lethal launcher be used and “does not pretend to be an expert” on that

20   tool. (Id., 76:7-80:12.) Yet, he opines that the officers were reckless in their failure to carry

21   these items. Given his lack of experience, training, and expertise with these tools or when and

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 6                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 7 of 18




 1   how they are appropriately deployed, the Court should not permit him to testify about them.

 2          Similarly, despite conceding that he is not an expert in forensics, accident reconstruction,

 3   or video interpretation, Prof. Gilbertson renders numerous opinions on those topics – e.g., how

 4   the position of the gun rules out the possibility that Taylor had been in possession of it, what the

 5   video shows Taylor doing, and how the officers’ body positions would have obscured Taylor’s

 6   view of their police logos. He has no expertise or foundation to render these gratuitous opinions.

 7   The same can be said for Prof. Gilbertson’s opinion that the arresting officers should have been

 8   in marked cars and patrol uniforms, because that lessens the need for force. Though he asserts it

 9   as a scholarly opinion borne of research, it is based on nothing more than his own nebulous

10   “training and experience.” (March 25 Dep., 70:21-73:8.) The Court should exclude all of Prof.

11   Gilbertson’s unfounded opinions.

12   C.     Prof. Gilbertson Renders Inadmissible Legal Conclusions.

13          For non-scientific experts, courts focus primarily on the knowledge and experience of the

14   expert. Hangerter v. Povident Life & Acc. Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004); Kumho

15   Tire Co., Ltd., 526 U.S. at 151. “[W]here qualified to do so, and where testimony is otherwise

16   relevant, experts may testify as to nationally accepted standards of police conduct…” See e.g.,

17   Paine ex. Rel. Eilman v. Johnson, 06-CV-3173, 2010 WL 785394, at *2 (N.D. Ill. 2010). To the

18   contrary, however, police practices expert may not offer any opinion that goes beyond explaining

19   the industry standards relevant to the case and whether officer conduct comports with those

20   standards. Morales v. Fry, C12-2235-JCC, 2014 WL 12042563, at *3 (W.D. Wash. 2014)

21   (citing Hygh v. Jacobs, 961 F.2d 359, 364 2d Cir. 1992). In other words, police practices experts

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 7                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 8 of 18




 1   should not indicate, in any way, whether any conduct was reasonable under the circumstances,

 2   objectively reasonable, or justified. Id.

 3          As this Court held in another excessive force case, “[a]lthough the Federal Rules of

 4   Evidence do not preclude an expert from opining about an ultimate issue, see Fed. R. Evid.

 5   704(a), the Court may bar such testimony when it is not helpful to the jury, see Fed. R. Evid.

 6   702(a), or when it might be unduly prejudicial, see Fed. R. Evid. 403.” Bao Xuyen Le v.

 7   Reverend Dr. Martin Luther King, Jr. Cty., C18-55 TSZ, 2019 WL 2289681, at *1 (W.D. Wash.

 8   May 29, 2019) (citing United States v. Diaz, 876 F.3d 1194, 1196-97 (9th Cir. 2017); see

 9   also United States v. Schatzle, 901 F.2d 252, 257 (2d Cir. 1990); Falk v. Clarke, 1990 WL 43581

10   at *5 (N.D. Ill. Apr. 3, 1990). Expert or lay testimony providing a conclusion as to whether the

11   individual officers acted reasonably or with excessive force is improper. Bao Xuyen Le, 2019

12   WL 2289681, at *1; Halsted v. City of Portland, 3:10-CV-00619-AC, 2012 WL 13054271, at *2

13   (D. Or. Mar. 7, 2012). Simply, “[p]olice practices experts may testify as to law enforcement

14   standards and procedures and whether the officers' actions comported with such standards and

15   procedures. Police practices experts may not testify whether the officers' actions were

16   ‘reasonable’ or ‘excessive’ because those are ultimate issues left to the trier of fact.” Silva v.

17   Chung, No. CV 15-00436 HG-KJM, 2020 WL 515810, at *18 (D. Haw. Jan. 31, 2020).

18          Prof. Gilbertson’s opinion that there were no exigent circumstances to justify immediate

19   apprehension of Taylor is a legal conclusion, albeit an incorrect one, as it implies there must be

20   exigency to make a warrantless arrest for a felony committed in an officer’s presence. At

21   deposition, he admitted the officers did not need exigent circumstances. (March 25 Dep., 54:8-

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 8                       CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                     2100 WESTLAKE AVENUE N., SUITE 206
                                                                     SEATTLE, WA 98109
                                                                        206-957-9669
              Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 9 of 18




 1   57:6.) Any opinion that the officers lacked exigency and, therefore, should not have arrested

 2   Taylor is an impermissible legal conclusion. This opinion is especially harmful since it is

 3   contrary to well-settled law and statutory authority. RCW 10.31.100; Atwater v. Lago Vista, 532

 4   U.S. 318, 354 (2001) (stating that “[i]f an officer has probable cause to believe that an individual

 5   has committed even a very minor criminal offense in his presence, he may, without violating the

 6   Fourth Amendment, arrest the offender”); United States v. Watson, 423 U.S. 411, 424 (1976).

 7          Prof. Gilbertson also opined at deposition that officers must have a “very high degree of

 8   certainty that a person was not only armed…and actually has to have the weapon in their

 9   hand…[n]ot just in their hand but to be raising it or point it in the direction of the officer” in

10   order to justify the use of deadly force. (March 25 Dep., 37:13-39:14.) However, Mr. Gilbertson

11   cannot identify any literature, treatise, or training materials that set forth that standard. (Id.)

12   Indeed, that standard is contrary to well-settled law. George v. Morris, 736 F.3d 829, 838 (9th

13   Cir. 2013). Prof. Gilbertson concludes his report with the inadmissible legal conclusion that the

14   officers used excessive force. This opinion goes beyond the bounds of proper expert testimony

15   and, as a result, is a legal conclusion that invades the province of the jury. The Court should

16   exclude Prof. Gilbertson’s legal opinions.

17   D.     Prof. Gilbertson Invades the Province of the Jury.

18          Expert witness testimony is proper under Rule 702 only if it illuminates matters not

19   within the common knowledge of the average juror. United States v. Finley, 301 F.3d 1000,

20   1007 (9th Cir. 2002). If the issues in the case are ones that jurors can understand and evaluate

21   through their own knowledge and experience, expert testimony is not needed and should be

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 9                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
                Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 10 of 18




 1   excluded. Salam v. U.S. Lines Co., 370 U.S. 31, 35 (1962). Expert testimony may be properly

 2   excluded if all the primary facts can be accurately and intelligently described to the jury, and if

 3   the jury are just as capable of comprehending the primary facts and drawing correct conclusions

 4   as the witnesses who possess special or peculiar training, experience, or observation in respect of

 5   the subject under investigation. Id. In evaluating expert testimony,

 6              [t]rial courts have also considered whether the expert has “unjustifiably
                extrapolated from an accepted premise to an unfounded conclusion,” “whether the
 7              expert has adequately accounted for obvious alternative explanations,” “whether
                the expert is being as careful as he would be in his regular professional work,”
 8              and “whether the field of expertise claimed by the expert is known to reach
                reliable results for the type of opinion offered.”
 9
     Prest v. Jermstad, No. 07-cv-1771, 2009 WL 3634114 (S.D. Cal. Oct. 30, 2009) (internal
10
     citations omitted). Additionally, the court should not find a non-scientific expert reliable based
11
     solely on the ipse dixit of the expert; instead, the expert should clearly explain how they used
12
     their knowledge and experience to form their conclusions:
13
                [N]othing in either Daubert or the Federal Rules of Evidence requires a district
14              court to admit opinion evidence that is connected to existing data only by the ipse
                dixit of the expert. A court may conclude that there is simply too great an
15              analytical gap between the data and the opinion proffered.

16   General Electric Co. v. Joiner, 522 U.S. 136, 146, 118 S. Ct. 512 (1997). (internal citation

17   omitted); see also Domingo ex rel. Domingo v. T.K., 289 F.3d 600, 607 (9th Cir.2002) (affirming

18   the exclusion of the ipse dixit testimony of plaintiff’s expert that was not based upon objective,

19   verifiable evidence). “Rule 702 demands that expert testimony relate to scientific, technical or

20   other specialized knowledge, which does not include unsubstantiated speculation and subjective

21   belief.”     Diviero v. Uniroyal Goodrich Tire Co., 114 F.3d 851, 853 (9th Cir.1997) (citing

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 10                          CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                         2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
             Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 11 of 18




 1   Daubert, 509 U.S. at 590).

 2          The bulk of Prof. Gilbertson’s opinions do not pass muster under the above-referenced

 3   line of cases. For example, Prof. Gilbertson conceded he has not seen any evidence that

 4   Officer Scott Miller could not see a gun on Che Taylor’s right hip when Che Taylor exited the

 5   car. (March 25 Dep., 20:4-25.) Professor Gilbertson then conceded that whether or not Officer

 6   Miller could, in fact, see a gun on Che Taylor’s hip is not an issue for him to decide. (Id.,

 7   22:19-24:9.) Additionally, at deposition, Professor Gilbertson conceded he does not know

 8   what Taylor was or was not thinking during the incident, nor could he. (March 25 Dep., 95:23-

 9   96:7.) Indeed, Prof. Gilbertson goes so far as to accuse Officer Spaulding of making false

10   statements, because Officer Spaulding told investigators that he and Officer Miller knew

11   Taylor to be armed. This goes far beyond admissible expert testimony. Despite the contents of

12   his report, Mr. Gilbertson conceded that it is not the job of a police practices expert to opine on

13   witness credibility. (March 25 Dep., 15:6-18.)

14          Prof. Gilbertson opines that Officers Spaulding and Miller should have been in a

15   marked car and full police uniform, because, based on his experience and training, there are

16   less uses of force when police make arrests in uniform. (Miller Decl., Ex. A, p. 8.) At

17   deposition, Prof. Gilbertson conceded that opinion is not based on any treatises or studies he

18   reviewed, it is based solely on his own experience and training. (March 25 Dep., 70:21-73:8.)

19   This is the exact type of ipse dixit testimony that is not allowed. Given how many years it has

20   been since Prof. Gilbertson attended any police training, this opinion lacks any semblance of

21   reliable foundation and has the potential to carry undue weight with the jury due to Prof.

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 11                        CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
             Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 12 of 18




 1   Gilbertson’s stature as an “expert.”      Prof. Gilbertson’s opinion that the officers gave

 2   inconsistent commands that made it impossible for Taylor to comply not only ventures into the

 3   realm of omnipotent mind-reading, it is also pure ipse dixit. Again, Prof. Gilbertson bases his

 4   opinion that it is “best practice” for one officer to give commands only on his own training and

 5   experience, both of which ceased in 1996. (March 25 Dep., 88:6-89:18.) Prof. Gilbertson’s

 6   deposition testimony illustrates his lack of understanding of his role as an expert. (March 25

 7   Dep., 102:10-103:20). He claims that his “analysis” and “opinions” are based on his personal

 8   training and experience (Id.) but fails universally to highlight what aspect of that training and

 9   experience is applicable to the case at hand. The Court should exclude all of Prof. Gilbertson’s

10   unfounded, ipse dixit opinions.

11           The Court should also exclude Prof. Gilbertson’s opinions about what the in-car video

12   shows or does not show. As discussed above, he is not an expert on video interpretation or

13   accident reconstruction. From the stance of a police practices expert, he is simply telling the

14   jury how to interpret and view the evidence, and what the evidence shows or does not show.

15   The jury can evaluate the video evidence for itself.      It does not need Prof. Gilbertson’s

16   unqualified opinions to assist it.

17                                        VI. CONCLUSION

18           Prof. Gilbertson’s opinions on this incident are not reliable, relevant, or admissible. He

19   wades into waters in which no expert should be permitted to swim – he renders legal

20   conclusions, exceeds the bounds of his purported expertise, interprets the evidence, weighs

21

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 12                       CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
             Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 13 of 18




 1   witness credibility, and offers opinions that are not the result of any reliable methodology. The

 2   Court should exclude his opinions, both at summary judgment and at trial.

 3          DATED this 9th day of April, 2020.

 4                                        PETER S. HOLMES
                                          Seattle City Attorney
 5

 6                                    By: s/ Ghazal Sharifi
                                         Ghazal Sharifi, WSBA# 47750
 7                                       Susan Park, WSBA #53857
                                         Assistant City Attorneys
 8                                        E-Mail: Ghazal.Sharifi@seattle.gov
                                          E-Mail: Susan.Park@seattle.gov
 9
                                            Seattle City Attorney’s Office
10                                          701 Fifth Avenue, Suite 2050
                                            Seattle, WA 98104
11                                          Phone: (206) 684-8200

12                                          Attorneys for Defendants

13
                                       By        s/ Thomas P. Miller
14                                          Thomas Miller, WSBA #34473
                                            CHRISTIE LAW GROUP
15                                          2100 Westlake Avenue N., Suite 206
                                            Seattle, WA 98109
16                                          Phone: 206-957-9669
                                            Email: tom@christielawgroup.com
17
                                          Attorneys for Defendants
18

19

20

21

      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 13                       CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
             Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 14 of 18




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on the 9th day of April, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3   to the following:

 4                                   Jesse Valdez, WSBA #35378
                                     VALDEZ LEHMAN, PLLC
 5                                    14205 SE 36th St., Suite 100
                                         Bellevue, WA 98006
 6                                       Phone: 425-458-4415
                                    Email: jesse@valdezlehman.com
 7                                       Attorney for Plaintiffs

 8                             Shakespear N. Feyissa, WSBA #33747
                            LAW OFFICES OF SHAKESPEAR N. FEYISSA
 9                                1001 Fourth Avenue, Suite 3200
                                      Seattle, WA 98154-1003
10                                      Phone: 206-292-1246
                               Email: shakespear@shakespearlaw.com
11                                      Attorney for Plaintiffs

12                                    James Bible, WSBA #33985
                                     JAMES BIBLE LAW GROUP
13                                    14205 SE 36th St., Suite 100
                                       Bellevue, WA 98006-1553
14                                        Phone: 425-748-4585
                                    Email: james@biblelawgroup.com
15                                        Attorney for Plaintiffs

16                                   Ghazal Sharifi, WSBA #47750
                                      Susan E. Park, WSBA #53857
17                              SEATTLE CITY ATTORNEY’S OFFICE
                                      701 Fifth Avenue, Suite 2050
18                                      Seattle, WA 98104-7097
                                          Phone: 206-233-7808
19                      Email: ghazal.sharifi@seattle.gov; susan.park@seattle.gov
                                        Attorneys for Defendants
20
     ///
21   ///


      DEFENDANTS’ MOTION TO EXCLUDE
      OPINIONS OF GREGORY GILBERTSON - 14                      CHRISTIE LAW GROUP, PLLC
      (2:18-cv-00262-TSZ)                                     2100 WESTLAKE AVENUE N., SUITE 206
                                                                     SEATTLE, WA 98109
                                                                        206-957-9669
           Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 15 of 18




 1                                         CHRISTIE LAW GROUP, PLLC

 2
                                           By        /s/ Thomas P. Miller
 3                                              THOMAS P. MILLER
                                                Attorney for Defendants
 4                                              2100 Westlake Avenue N., Suite 206
                                                Seattle, WA 98109
 5                                              Phone: 206-957-9669
                                                Email: tom@christielawgroup.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     DEFENDANTS’ MOTION TO EXCLUDE
     OPINIONS OF GREGORY GILBERTSON - 15                 CHRISTIE LAW GROUP, PLLC
     (2:18-cv-00262-TSZ)                                2100 WESTLAKE AVENUE N., SUITE 206
                                                               SEATTLE, WA 98109
                                                                  206-957-9669
Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 16 of 18




           APPENDIX A
                                Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 17 of 18
Appendix A – Motion to Exclude Opinions of Gregory Gilbertson
Table of Prof. Gilbertson’s Opinions and Bases For Exclusion
Devita Briscoe, et al. v. City of Seattle, et al. – 2:18-cv-00262-TSZ

 Opinion                                                                        Lack of        No Reliable  Legal        Invades Province
                                                                                Foundation/    Methodology/ Conclusion   of Jury
                                                                                No Expertise   Ipse dixit
 He does not know whether Officer Scott Miller had an unobstructed view
                                                                                      X             X                           X
 of Che Taylor as he exited the vehicle. (Miller Decl., Ex. A, p. 4.)
 He “takes exception” to statements in the Force Investigation Report that
 both officers believed that Taylor was reaching for and drawing a firearm            X             X                           X
 on his right hip. (Miller Decl., Ex. A, p. 4.)
 Because Officer Spaulding did not actually see the gun on Che Taylor’s
 hip prior to the encounter, he shot Che Taylor based solely on the hearsay           X             X                           X
 statement of Officer Miller that Taylor was armed. (Id. at 5.)
 A photo of the gun retrieved from the car after the shooting “clearly
 shows the weapon was positioned in a manner whereby someone could                    X             X                           X
 retrieve it quickly.” (Miller Decl., Ex. A, p. 5.)
 It is highly unlikely that Taylor would ever possess a gun that had been
                                                                                      X             X                           X
 owned by a police officer. (Id. at 5-6.)
 Because the holster detectives found on Taylor could be removed without
 undoing a belt, it could also be attached without undoing a belt. (Id. at 6-         X             X                           X
 7.)
 Officer Spaulding gave a “false statement” that he knew Taylor was
 armed, because he did not see the gun for himself prior to the encounter.            X             X                           X
 (Id. at 7.)
 “The fact remains Taylor did not have physical possession of the gun
 when he was shot and killed by Spaulding and Miller.” And the gun was
                                                                                      X             X                           X
 found in a position that is inconsistent with the premise that Taylor placed
 it there. (Id.)
 There were no exigent circumstances that required the officers to arrest
                                                                                                                X               X
 Taylor. (Id.)
 There was an insufficient number of officers present to arrest Taylor. (Id.
                                                                                      X             X
 at 7-8.)
 Prof. Gilbertson is “troubled and confused” by the fact that Officers
 Miller and Spaulding did not possess less-lethal weapons. It was                     X             X                           X
 “reckless conduct.” (Id. at 8.)
 Prof. Gilbertson is “troubled and confused” by the fact that Officers
 Spaulding and Miller, who were in plain clothes, led the arrest team.                X             X                           X
 Further, based on his “education, training, and experience,” leading
                                Case 2:18-cv-00262-TSZ Document 86 Filed 04/09/20 Page 18 of 18
Appendix A – Motion to Exclude Opinions of Gregory Gilbertson
Table of Prof. Gilbertson’s Opinions and Bases For Exclusion
Devita Briscoe, et al. v. City of Seattle, et al. – 2:18-cv-00262-TSZ

 apprehensions and arrests with uniformed officers in marked cars
 diminishes the necessity for force in most cases. (Id.)
 Che Taylor may have believed he was being assaulted by two armed men
 robbing him of the $2,000 in cash claimed to be on his person. It is Prof.
 Gilbertson’s opinion that it is “reasonable to infer” that anyone would       X   X              X
 have been “confused and overwhelmed” by the rapidly evolving
 circumstances that Taylor experienced just prior to being shot. (Id.)
 A review of the in-car video of the incident “clearly suggests” Taylor was
                                                                               X   X              X
 “attempting to comply with multiple officer commands.” (Id. at 9.)
 The in-car video is “troubling in many respects,” in that it does not
 capture verbal exchanges that Officers Miller and Spaulding claim to          X   X              X
 have had with Taylor. (Id.)
 The officers’ positioning “appears in the video to obscure” the officers’
 police markings on their clothing and equipment. It is “entirely possible     X   X              X
 Taylor never saw these visual police representations…” (Id.)
 The officers shouted contradictory commands and it is “impossible” for
 anyone to perfectly comply with contradictory commands being
 simultaneously shouted by multiple officers…” especially when someone         X   X              X
 is placed under the added stress of having firearms pointed at him. (Id. at
 9-10.)
 Only one officer should have been shouting commands at Taylor. (Id. at
                                                                               X   X
 10.)
 The officers were “pre-disposed to deploy deadly force against Taylor…”
                                                                               X   X
 (Id.)
 “No evidence exists which proves [the officers] verbally identified
 themselves as police officers while attempting to apprehend Taylor.”          X   X
 (Id.)
 Based on Prof. Gilbertson’s review of the video and audio, it appears
 Taylor was attempting to comply with numerous and conflicting                 X   X              X
 commands. (Id. at 11.)
 Prof. Gilbertson has “seen no forensic or physical evidence that proves
                                                                               X   X              X
 Che Taylor possessed” the gun. (Id.)
 The officers’ arrest tactics were amateurish, haphazard, and reckless, and
                                                                               X   X          X   X
 “directly linked to his untimely and unnecessary death.” (Id.)
 The force the officers used against Taylor was excessive. (Id.)
                                                                               X   X          X   X
